Title: From George Washington to the United States Senate and House of Representatives, 15 February 1790
From: Washington, George
To: United States Senate and House of Representatives

 

United States [New York] February 15th 1790.
Gentlemen of the Senate and House of Representatives.

I have directed my Secretary to lay before you the copy of a vote of the Legislature of the State of New Hampshire, to accept the Articles proposed in addition to, and amendment of, the Constitution of the United States of America, except the second Article—At the same time, will be delivered to you, the copy of a letter from His Excellency the President of the State of New Hampshire to the President of the United States.
The originals of the above-mentioned vote and letter will be lodged in the Office of the Secretary of State.

Go: Washington

